Stafford, J.
Although V. S. 1381 requires, the disclosure of a supposed trustee before a justice to be taken in writing, signed and recorded at length, yet if the trustee appears, and without making any written disclosure, consents orally that judgment may be entered against him, and it is done accordingly, he cannot maintain audita querela to have such judgment set aside.
Counsel, in arguing to the jury, made statements and suggestions to which objection and exception were taken; but the court having immediately corrected and rebuked the counsel and instructed the jury to disregard the remarks, there is no ground for exception. If it was thought that the verdict had been influenced thereby, the trial court should have been moved to set it aside. Smith Woolen Machine Co. v. Holden, 73 Vt 396, 403, 51 Atl. 2.

Judgment affirmed.